
	

113 HR 716 IH: To direct the Secretary of the Interior to convey certain Federal land to the city of Vancouver, Washington, and for other purposes.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 716
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Ms. Herrera Beutler
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey certain
		  Federal land to the city of Vancouver, Washington, and for other
		  purposes.
	
	
		1.Land ConveyanceThe Secretary of the Interior shall convey,
			 for no consideration, to the City of Vancouver, Washington, the Pearson
			 Aviation Museum complex, including the main and historic hangars, headquarters,
			 and munitions building, and the approximately 7 acre complex site, as described
			 in the document titled Cooperative Agreement Between the City of
			 Vancouver and the United States of America Department of Interior, National
			 Park Service, numbered 1443–CA9000–96–01, and dated December 4, 1995.
			 The City of Vancouver shall pay the costs of the conveyance.
		
